Citation Nr: 1508202	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-30 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for ischemic heart disease due to herbicide exposure for the purposes of retroactive benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1966 to March 1972, with verified service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Virtual VA paperless claims processing system contains VA treatment records dated from March 2011 to August 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim on appeal.  The Veteran claims that he has a current heart disability, to include ischemic heart disease that was incurred during or is otherwise related to his military service, to include his exposure to herbicides therein.  The Veteran has verified service in Vietnam; thus, in-service exposure to herbicides presumed.  38 C.F.R. § 3.307(a)(6)(iii). 

Service connection for ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.

The Veteran's service treatment records were silent for evidence of any heart condition, to include ischemic heart disease.  A general medical VA examination dated in December 1979 noted that a routine electrocardiogram (EKG) revealed a first degree AV block and some nonspecific ST T wave changes, otherwise unremarkable.  The Veteran's chest X-ray was unremarkable and he did not have any cardiovascular symptomatology.  A general medical VA examination dated in June 1990 noted no complaints of chest pain or other cardiac conditions.  Cardiac abnormalities were not noted or diagnosed during the examination.  Private medical records dated in March 1991 did not reveal any evidence of ischemic heart disease.  A general medical VA examination in August 1991 noted no clinical enlargement of the heart, and heart sounds were normal.  No cardiac diagnosis or complaint was noted.  Medical records from the Department of Corrections noted that a routine EKG conducted in April 1993 indicated "consider anterior infarct, possible: acute."  The Veteran did not report any cardiac complaints.  A record dated in April 1993 revealed a diagnosis of "possible coronary artery disease."  A May 1993 record revealed a positive stress test.  A consultation record dated in July 1993 showed the Veteran underwent a stress test which was described as positive with ST depression in the inferior/lateral.  The examiner noted that the condition would be treated with aspirin and nitrates.  In an October 2010 VA treatment record, a stress test did not show any ischemic changes by ECG criteria.  The examiner did not find any convincing scintigraphic evidence for significant ischemia or previous myocardial infarction.  The Veteran's ejection fraction was 52 percent.

In May 2011, the Veteran submitted an ischemic heart disease disability benefits questionnaire, which was completed by Dr. S.C from the VA Medical Center (VAMC).  Dr. S.C. noted that the Veteran had ischemic heart disease with a primary diagnosis of coronary artery disease, history of myocardial infarction, and hypertension.  The Veteran had an additional diagnosis of paroxysmal atrial fibrillation in remission.  Dr. S.C. indicated that the Veteran was treated with continual medication of aspirin, Metoprolol, and Simvastatin.  Dr. S.C. noted that the Veteran had a myocardial infarction, possibly at the VAMC in 2005.  The Veteran's VAMC records problem list noted a "myocardial infarction" on March 29, 2005.  However, the records did not show any clinical diagnostic evidence of this diagnosis.  An EKG and chest X-ray dated in March 2011 did not reveal any evidence of cardiac hypertrophy.

In an August 2011 VA medical opinion, the examiner indicated that he could not resolve the issue of whether the Veteran had a confirmed diagnosis of ischemic heart disease without resort to mere speculation.  He indicated that he reviewed the Veteran's claims file.  He noted a stress test dated in May 1993, which revealed ST segment depression in the inferior and lateral leads.  He also noted EKGs dated in April 1993, which suggested possible anterior, septal, and lateral injury.  However, he noted that the Veteran was asymptomatic during this time.  The examiner noted that a myocardial perfusion scan dated in October 2010 did not show any ischemia or previous infarct.  The examiner indicated that he did not see a definitive study such as a cardiac catheterization, and he did not see records of treatment for coronary artery disease or ischemia.  The examiner noted that the studies completed in 1993 may have been false positives, particularly in light of the fact that the Veteran was asymptomatic.  The examiner indicated that he could not say one way or another that the Veteran had ischemic heart disease without mere speculation.

In light of the foregoing, it remains unclear whether the Veteran has a currently diagnosed ischemic heart disease disability.  Thus, the Board finds that it is necessary to afford the Veteran a VA physical examination to determine whether he has a current heart disability, to include ischemic heart disease or any other condition that qualifies within the generally accepted medical definition of ischemic heart disease, related to any incident of his military service, to include his presumed exposure to herbicides therein.   

While on remand, updated treatment records should be obtained.




Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completion of the above development, schedule the Veteran for a VA cardiovascular examination, with an examiner who has reviewed the claims file.  

Based upon the examination, to include any necessary diagnostic testing, the examiner should clarify whether the Veteran has a diagnosis of ischemic heart disease, which includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and which excludes hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).  If it is determined that a heart disability is not shown on examination or in treatment records, the examiner should so state.

As to any diagnosed heart condition that does not qualify within the generally accepted medical definition of ischemic heart disease, the examiner should opine whether each such disorder is at least as likely as not (50 percent or greater probability) directly related to any event, injury, or illness during the Veteran's service, to include his presumed exposure to herbicides therein while stationed in Vietnam.

In rendering the requested opinion, the examiner should address the April 1993 EKGs suggesting possible anterior, septal, and lateral injury; the May 1993 stress test showing ST segment depression in the inferior and lateral leads; the October 2010 myocardial perfusion scan revealing no ischemia or previous infarct; and the May 2011 ischemic heart disease disability benefits questionnaire noting ischemic heart disease, with primary diagnoses of coronary artery disease, history of myocardial infarction, hypertension, and paroxysmal afibrillation in remission.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




